Citation Nr: 1736807	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 2012, for the grant of nonservice-connected pension benefits, to include whether the August 2012 rating decision that assigned the May 30, 2012, effective date contained clear and unmistakable error (CUE).

2.  Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991. 

These matters come to the Board of Veterans' Appeals (Board) from a January 2014 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an earlier effective date for the grant of nonservice-connected pension benefits, to include on the basis of CUE, and also denied service connection for prostate cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 30, 2012, the Veteran filed a claim for pension benefits.

2.  In an August 2012 rating decision, the RO granted nonservice-connected pension benefits, effective May 30, 2012.

3.  The Veteran did not submit a timely notice of disagreement with the August 2012 rating decision, which is now final.

4.  The next communication from the Veteran, in which he expressed his intent to seek an earlier effective date for the grant of nonservice-connected pension benefits, was received in August 2013.

5.  A valid claim for CUE in the August 2012 rating decision has not been raised, as the Veteran has failed to clearly and specifically set forth any alleged errors of fact or law in the August 2012 rating decision.



CONCLUSION OF LAW

The claim for an effective date earlier than May 30, 2012, for the grant of nonservice-connected pension benefits, to include on the basis of CUE in the August 2012 rating decision, is dismissed.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 30, 2012, VA received a completed VA Form 21-526 (Veteran's Application for Compensation and/or Pension) on which the Veteran endorsed that he was applying for pension benefits and had previously applied for compensation benefits.  Shortly thereafter, in August 2012, the RO granted nonservice-connected pension benefits, effective May 30, 2012.  Although the Veteran expressed disagreement with the assigned effective date by way of correspondence that was received by VA in August 2013, this correspondence was received more than one year following VA's issuance of the notification letter that informed the Veteran that pension benefits were granted in the August 2012 rating decision.  Thus, the Board finds that a timely notice of disagreement was not received and the August 2012 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2016).

Generally, the effective date for an award of pension is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C.A § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2016).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Notably, for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Similarly, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300   (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

With regard to the Veteran's claim for an earlier effective date on a basis other than CUE, the Board notes that the August 2012 rating decision that granted pension benefits is final.  Thus, any subsequent communication regarding the Veteran's desire for an earlier effective date, to include the August 2013 claim that led to the present appeal, is an attempt to establish a freestanding claim.  As acknowledged previously, in Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because there is no proper claim, the matter must be dismissed.  Id.  Accordingly, the only means of establishing an effective date earlier than May 30, 2012, in the instant case would be to establish CUE in the August 2012 decision, which is addressed below.

With regard to the Veteran's claim for an earlier effective date on the basis of CUE in the August 2012 rating decision that assigned the May 30, 2012, effective date, the Board notes that the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result and has only asserted disagreement with how the VA evaluated the facts before it.  More specifically, the Veteran has asserted that the RO erred when it failed to construe his April 2010 claim for compensation benefits as a claim for pension benefits.  This assertion lacks legal merit, as he is disagreeing with how the RO evaluated the facts before it at the time of the August 2012 rating decision.  See Luallen, 8 Vet. App. at 95 ("the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim").  Accordingly, the motion for CUE must be dismissed.


ORDER

The appeal seeking an effective date earlier than May 30, 2012, for the grant of nonservice-connected pension benefits, to include on the basis of CUE, is dismissed.

REMAND

The record shows that the Veteran was diagnosed with prostate cancer in 2012.  See July 2012 VA Radiation Oncology Note.  He asserts that he developed this condition because he was exposed to asbestos at a Philadelphia shipyard during service.  See October 2015 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  Notably, the Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) confirms that he served in the United States Navy aboard the U.S.S. Constellation CV-64.

Given that the Veteran's service is consistent with in-service asbestos exposure, and VA has not obtained a medical nexus opinion that addresses the Veteran's theory of entitlement to service connection for prostate cancer.  This development should be undertaken on remand.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer the claims file to an appropriate VA clinician to obtain a medical opinion that addresses the etiology of the Veteran's prostate cancer.  After reviewing the claims file and noting that such review occurred, the evaluating clinician should respond to the following:

   (a) Is it at least as likely as not that the Veteran's prostate cancer had its onset during his period of active service or within one year of his discharge from active service?

   (b) Is it at least as likely as not that the Veteran's prostate cancer was otherwise caused or aggravated by his period of active service?  In providing this opinion, the clinician is asked to consider whether this condition was caused or aggravated by the Veteran's in-service exposure to asbestos.

The clinician must provide a complete rationale for all opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.

2.  After ensuring that the requested development has been completed, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


